Russell, C. J.
1. The evidence was sufficient to authorize the verdict finding the defendants guilty of robbery by force, as charged in .the first count of the indictment; and this being true, the mere fact that the indictment contained also a count charging robbery by sudden snatching afforded no obstacle to the court’s imposing a single sentence upon .the count which was sustained, by evidence. The rule announced in Driver v. State, 112 Ga. 229 (37 S. E. 400), and in Douglas v. Town of Kestler, 14 Ga. App. 612 (81 S. E. 306), has no application in this ease, for the verdict finding the defendants guilty of “robbery by force” is not a general verdict.
2. Under the ruling of this court in McCullough v. State, 10 Ga. App. 403 (73 S. E. 546), a trial judge may charge thé jury in a criminal case that they may believe the statement of the accused in preference to the evidence “provided they believe it to be true.”

Judgment affirmed.


Broyles, J., not presiding.